         Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 1 of 28 Page ID #:1



1
     Todd D. Carpenter
2    tcarpenter@carlsonlynch.com
3    CARLSON LYNCH LLP
     1350 Columbia Street, Suite 603
4    San Diego, CA 92101
5    Telephone: 619-762-1910
     Facsimile: 412-231-0246
6
7    Attorney for Plaintiffs and the Proposed Class

8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA

10   JOHN AND JENNIFER POLITI,
11   individually and on behalf of all others               2:20-cv-1034
                                                 Case No. _____________________
     similarly situated,
12                                               CLASS ACTION COMPLAINT
13                                 Plaintiffs,   FOR DAMAGES AND
                                                 INJUNCTIVE RELIEF BASED
14                         v.                    ON:
15
     RING, LLC,                                  1. Negligence
16                                               2. Breach of Implied Warranty
17                                 Defendant.    3. California Unfair Competition
                                                 Law
18                                               4. California Legal Remedies Act
19                                               5. Unjust Enrichment
                                                 6. Breach of Privacy
20
21
                                                 DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28

                                CLASS ACTION COMPLAINT - 1
          Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 2 of 28 Page ID #:2



1
     I.   INTRODUCTION
2
3                Defendant Ring, LLC (“Ring”), markets smart home security

4    devices, including Wi-Fi enabled video surveillance cameras and video door bells.
5
                 Ring’s brand is built on its promise of safety and security for its
6
7    customers’ homes, telling customers that its products provide “peace of mind.”1

8                However, Ring’s lax security standards resulted in third-parties’
9
     ability to use the devices to intrude on Ring customers’ home – shattering the
10
11   promised “peace of mind.”

12               Consumers around the country have reported unauthorized
13
     individuals accessing their Ring devices, spying on them through the Ring
14
15   cameras inside their homes, and harassing them through the microphone function

16   on the Ring devices.
17
                 Plaintiffs John and Jennifer Politi were some of those consumers.
18
19               In early December 2019, an unauthorized user invaded their home

20   and privacy through their Ring camera and microphone, leaving them terrified.
21
                 Plaintiffs John and Jennifer Politi bring this class action, individually
22
23   and on behalf of individuals that similarly suffered, and continue to suffer,

24
25
26
     1
27         https://shop.ring.com/pages/security-system (last accessed January 31,
     2020).
28

                                 CLASS ACTION COMPLAINT - 2
            Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 3 of 28 Page ID #:3



1
     damages as a result of Defendant Ring, LLC’s failure to properly secure and
2
3    safeguard their Ring devices and accounts.

4                  Plaintiffs assert causes of action for negligence, breach of implied
5
     warranty, California’s Unfair Competition Law, California’s Legal Remedies Act,
6
7    unjust enrichment, and breach of privacy.

8    II.     PARTIES
9
                   John and Jennifer Politi reside in the State of New York.
10
11                 Plaintiffs purchased and own various Ring devices including a video

12   doorbell, outdoor video surveillance cameras, and an indoor video surveillance
13
     camera.
14
15                 Ring is a California limited liability company with its principal place

16   of business in Santa Monica, California.
17
     III.    JURISDICTION AND VENUE
18
19                 This Court has subject matter jurisdiction pursuant to the Class

20   Action Fairness Act, 28 U.S.C. § 1332(d)(2). Plaintiffs and some members of the
21
     putative class are diverse from Defendant, and the amount in controversy exceeds
22
23   $5 million, exclusive of interests and costs.

24                 This Court has jurisdiction over Defendant because Defendant Ring
25
     is headquartered here; Defendant does substantial business operations in this
26
27
28

                                  CLASS ACTION COMPLAINT - 3
           Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 4 of 28 Page ID #:4



1
     district; and a substantial portion of the events and omissions from which the
2
3    claims arose occurred here.

4                 Venue is also proper in this Court because Ring is headquartered here
5
     and a substantial portion of the events and omissions from which the claims arose
6
7    occurred here.

8    IV.    FACTUAL BACKGROUND
9
                  Ring markets and sells various home security devices, including
10
11   home security cameras for use both inside and outside of customers’ homes.

12                These security cameras operate on the customers’ Wi-Fi network,
13
     which enables the customer to view the video stream and operate a two-way talk
14
15   function from their phones, tablets, and/or computers.

16                In marketing its products, Ring markets safety, security, and “peace
17
     of mind” to its customers.
18
19                Ring represents to its customers that their privacy is protected by

20   Ring: “guiding every action we take, is respect for the privacy and security of our
21
     neighbors (what we call our customers). This includes giving our neighbors
22
23   effective, easy-to-use and affordable products and services to help protect their

24
25
26
27
28

                                   CLASS ACTION COMPLAINT - 4
         Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 5 of 28 Page ID #:5



1
     homes. It also means taking extremely seriously the privacy, security and control
2
3    of their devices and personal information.”2

4                 Ring further promised:
5
                  “We put your security first. That includes your privacy too.”
6                 “Ring will continue to innovate on behalf of our neighbors to
7                 help make their neighborhoods safer. We will do so with our
                  neighbors, their privacy, and the security of their information at
8                 the top of our priority list.”
9                 “We have taken measures to help secure Ring devices from
                  unauthorized access”3
10
11                Contrary to its representations, Ring employed wholly lax security

12   standards – failing to implement even basic cybersecurity protections against
13
     unwanted access to customers’ Ring accounts and devices.
14
15                For example, Ring permits customers to use the most rudimentary of

16   passwords for their Ring accounts through which their Ring cameras are
17
     accessible and does not require the changing of passwords at any interval.
18
19                Additionally, Ring did not require two-factor authentication for

20   access to its accounts.
21
                  Nor does Ring notify its customers when a login occurs from a new
22
23   device or IP address not previously associated with the account, provide

24
25
26
     2
27         https://shop.ring.com/pages/privacy (last accessed January 31, 2020).
     3
           https://shop.ring.com/pages/privacy (last accessed January 31, 2020).
28

                                 CLASS ACTION COMPLAINT - 5
         Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 6 of 28 Page ID #:6



1
     customers with access to view previous login attempts, or check for concurrent
2
3    sessions activated from one account at the same time.

4                 As another example, Ring offers no protections against automated
5
     attempts to log into its services, such as locking a user out after a certain number
6
7    of failed attempts or requiring a captcha check to ensure the user is not a bot.

8    Instead, Ring permits repeated and unlimited attempts to try new password
9
     combinations to access its customers’ accounts.
10
11                Such security measures are routine for most internet-based and

12   cloud-based accounts.
13
                  Many companies offering internet-based accounts check a users’
14
15   password against known compromised passwords for their email address. Again,

16   Ring does not.
17
                  By failing to implement proper security measures, Ring leaves its
18
19   customers vulnerable and unsecured.

20                As a result of Ring’s security failures, third-parties were able to
21
     access and control the Ring devices, intruding into Ring customers’ homes and
22
23   into their “peace of mind.”

24                Ring has known for quite some time that it was leaving its customers
25
     exposed to such privacy invasions.
26
27
28

                                   CLASS ACTION COMPLAINT - 6
         Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 7 of 28 Page ID #:7



1
                   As one report, dating back to January 2019, explained: “Ring has a
2
3    history of lax, sloppy oversight when it comes to deciding who has access to

4    some of the most precious, intimate data belonging to any person: a live, high-
5
     definition feed from around — and perhaps inside — their house.”4
6
7                  Eleven months later, Ring fared no better in its security measures,

8    with one article explaining how Ring put its profits before its consumers’ privacy:
9
     “Security is a trade-off with efficiency. Ring may not want to have stricter checks
10
11   in place so as to not raise barriers for its users. . . . But even with this trade-off in

12   mind, Ring has made decisions to not provide users alerts with new logins or other
13
     protections.”5
14
15                 Waves of reports have surfaced about hackers harassing people

16   through Ring devices.6 Rather than acknowledge its failures, Ring placed the
17
     blame squarely on its customers and their alleged failure “to deploy security best
18
19   practice.”7

20
21
22
23
24   4
            https://theintercept.com/2019/01/10/amazon-ring-security-camera/ (last
25   accessed January 31, 2020)
     5
            https://www.vice.com/en_us/article/epg4xm/amazon-ring-camera-security
26   (last accessed January 31, 2020).
     6
27          Id.
     7
            Id.
28

                                   CLASS ACTION COMPLAINT - 7
          Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 8 of 28 Page ID #:8



1
                    Plaintiffs purchased a Ring doorbell approximately 1.5 years ago
2
3    from a local store. Thereafter, they purchased Ring cameras for outside of their

4    house as well as an indoor camera, also from a local store.
5
                    In order to use the Ring devices after purchase, Plaintiffs had to
6
7    create Ring accounts.

8                   On or about December 9, 2019, Plaintiffs’ son bounded into
9
     Plaintiffs’ room, terrified because a male voice was calling out from the first floor
10
11   asking if anyone was home.

12                  Plaintiff Mr. Politi was unable to find an intruder, so Plaintiffs told
13
     their children it must have been coming from a neighbors’ house.
14
15                  The next night the Plaintiffs were in bed when their children came

16   running into their room again because they heard a male voice downstairs
17
     humming a scary tune.
18
19                  Plaintiffs then heard what sounded like a siren alarm coming from

20   their first floor.
21
                    Plaintiff Mr. Politi went downstairs and did not see anyone in the
22
23   house, but heard a male voice calling out “what’s up bro?,” asking if Mr. Politi

24   could hear him, and telling Mr. Politi to “come here.”
25
                    At this point, Mr. Politi saw lights displayed on the ring indoor
26
27   camera and realized that the voice and siren were coming from it.

28

                                   CLASS ACTION COMPLAINT - 8
          Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 9 of 28 Page ID #:9



1
                  He quickly unplugged the Ring device.
2
3                 Mr. Politi later discovered that the lights displayed means the camera

4    is being accessed.
5
                  He recalls seeing these same lights displayed at times over the past
6
7    year that they have had the device, meaning unauthorized individuals have

8    watched the Politi family in the past.
9
                  Mr. Politi called Ring about the shocking privacy invasions, but Ring
10
11   simply told the Plaintiff to change his password.

12                Since the incident, Plaintiffs have not used the Ring indoor camera
13
     because it is not secure, which means the camera that cost Plaintiffs over $100 is
14
15   currently useless to them.

16                Mr. Politi also posted a notice on Ring’s “Ring Neighborhood” social
17
     media site to warn other Ring users about the possibility of a hack and the
18
19   inadequate security measures. However, Mr. Politi’s warning post was swiftly

20   removed by Ring.
21
                  Plaintiffs’ children are still traumatized by the experience.
22
23   V.    CLASS ACTION ALLEGATIONS

24                Plaintiffs bring this action individually and as a class action on behalf
25
     of the following Nationwide Class and Unauthorized Access subclass
26
27   (collectively the “Class”):

28

                                   CLASS ACTION COMPLAINT - 9
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 10 of 28 Page ID #:10



1
                                    Nationwide Class
2
3                All persons in the United States (including its Territories and
           the District of Columbia) who purchased any Ring internet-based
4          video security camera during the applicable limitations period.
5
                             Unauthorized Access Subclass
6
7                 All persons in the United States (including its Territories and
           the District of Columbia) who purchased any Ring internet-based
8          video security camera during the applicable limitations period and
9          whose Ring account/camera was accessed by an unauthorized third
           party.
10
11               Excluded from the Class is Defendant and its officers, directors, legal

12   representatives, successors, subsidiaries, and assigns. Also excluded from the
13
     Class are any judicial officers presiding over this matter, members of their
14
15   immediate family, and members of their judicial staff.

16               This action may properly be maintained as a class action and satisfies
17
     the requirements of Fed. R. Civ. P. 23(a): numerosity, commonality, typicality,
18
19   and adequacy.

20               Numerosity. The members of the Class are so numerous that joinder
21
     would be impracticable. Plaintiffs believe the number of Class members exceeds
22
23   10,000.

24               Commonality. There are common questions of law and fact that
25
     predominate over questions affecting only individual Class members. These
26
27   common legal and factual questions include, but are not limited to:

28

                                CLASS ACTION COMPLAINT - 10
     Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 11 of 28 Page ID #:11



1
                 a.   whether Defendant owed a duty to Plaintiffs and members of
2
3       the Class to provide adequate security measures for using their internet-

4       based video security products;
5
                 b.   whether Defendant failed to provide reasonable security
6
7       measures for using their internet-based video security products;

8                c.   whether Defendant negligently or otherwise improperly
9
        allowed subclass members’ surveillance cameras to be accessed by third
10
11      parties;

12               d.   whether such unauthorized access constitutes an invasion of
13
        the subclass members’ privacy;
14
15               e.   whether Defendant breached implied warranties to Plaintiffs

16      and the Class;
17
                 f.   whether Plaintiffs and members of the Class were injured and
18
19      suffered damages as a result of Defendant’s conduct;

20               g.   whether Defendant’s actions, in failing to provide reasonable
21
        security measures for the security of its internet-based video products,
22
23      proximately caused the injuries suffered by Plaintiffs and members of the

24      Class;
25
                 h.   whether Defendant’s actions were unfair and/or fraudulent;
26
27      and

28

                             CLASS ACTION COMPLAINT - 11
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 12 of 28 Page ID #:12



1
                  i.    whether Plaintiffs and members of the Class are entitled to
2
3          damages and, if so, the measure of such damages.

4          53.    Typicality. Plaintiffs’ claims are typical of the claims of the absent
5
     class members and have a common origin and basis. Plaintiffs and Class members
6
7    are all persons and entities injured by Defendant’s failure to maintain adequate

8    security features. Plaintiffs’ claims arise from the same practices and course of
9
     conduct giving rise to the claims of the absent Class members and are based on
10
11   the same legal theories and the same misfeasance and malfeasance of Defendant.

12   If prosecuted individually, the claims of each Class member would necessarily
13
     rely upon the same material facts and legal theories and seek the same relief.
14
15         54.    Adequacy. Plaintiffs will fully and adequately assert and protect the

16   interests of the absent Class members and have retained Class counsel who have
17
     considerable experience in class action litigation concerning corporate data
18
19   security and the resources necessary to prosecute this case. Neither Plaintiffs nor

20   their attorneys have any interests contrary to or conflicting with the interests of
21
     absent class members. Plaintiffs are members of both the Nationwide Class and
22
23   of the Unauthorized Access Subclass.

24         55.    This action may properly be maintained as a class action and satisfies
25
     the requirements of Fed. R. Civ. P. 23(b)(3): predominance and superiority.
26
27
28

                                CLASS ACTION COMPLAINT - 12
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 13 of 28 Page ID #:13



1
           56.    The questions of law and fact common to all Class members
2
3    predominate over any questions affecting only individual class members.

4          57.    A class action is superior to all other available methods for the fair
5
     and efficient adjudication of this lawsuit because individual litigation of the absent
6
7    Class members’ claims is economically infeasible and procedurally impracticable.

8    Class members share the same factual and legal issues and litigating the claims
9
     together will prevent varying, inconsistent, or contradictory judgments, and will
10
11   prevent delay and expense to all parties and the court system through litigating

12   multiple trials on the same legal and factual issues. Class treatment will also
13
     permit Class members to litigate their claims where it would otherwise be too
14
15   expensive or inefficient to do so. Plaintiffs know of no difficulties in managing

16   this action that would preclude its maintenance as a class action.
17
     VI.   CHOICE OF LAW FOR NATIONWIDE CLAIMS
18
19         58.    The State of California has a significant interest in regulating the

20   conduct of businesses operating within its borders. California, which seeks to
21
     protect the rights and interests of all California residents and citizens of the United
22
23   States against a company headquartered and doing business in California, has a

24   greater interest in the nationwide claims of Plaintiffs and Nationwide Class
25
     members than any other state and is most intimately concerned with the claims
26
27   and outcome of this litigation.

28

                                  CLASS ACTION COMPLAINT - 13
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 14 of 28 Page ID #:14



1
           59.    The corporate headquarters of Ring located in Santa Monica,
2
3    California, is the “nerve center” of its business activities – the place where its

4    high-level officers direct, control, and coordinate the company’s activities,
5
     including its data security functions and major policy, financial, and legal
6
7    decisions.

8          60.    Ring’s response to the intrusions at issue here, and corporate
9
     decisions surrounding such response, were made from and in California.
10
11         61.    Ring’s breaches of duty to Plaintiffs and Class members emanated

12   from California.
13
           62.    Application of California law to the Class with respect to Plaintiffs’
14
15   and Class members’ claims is neither arbitrary nor fundamentally unfair because

16   California has significant contacts and a significant aggregation of contacts that
17
     create a state interest in the claims of Plaintiffs and the Class.
18
19         63.    Under California’s choice of law principles, which are applicable to

20   this action, the common law of California applies to all the nationwide common
21
     law claims of Class members. Additionally, given California’s significant interest
22
23   in regulating the conduct of businesses operating within its borders including

24   those that elect to be governed by California law; accordingly, California’s Unfair
25
     Competition Law and California’s Legal Remedies Act may be applied to non-
26
27   resident consumer plaintiffs as against resident-defendant.

28

                                  CLASS ACTION COMPLAINT - 14
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 15 of 28 Page ID #:15



1
     VII. CAUSES OF ACTION
2
3                               COUNT I – NEGLIGENCE

4                    On behalf of the Unauthorized Access Subclass
5
           64.    Plaintiffs repeat and reallege each and every allegation contained
6
7    above as if fully set forth herein.

8          65.    Defendant knew that Plaintiffs and the Subclass used Defendant’s
9
     products as security cameras in and around their homes and knew the sensitivity
10
11   and privacy rights that coincide with such use. Indeed, Defendant marketed its

12   products with the expectation of providing security.
13
           66.    Defendant owed Plaintiffs and the Subclass a common-law duty to
14
15   exercise reasonable care to protect Plaintiffs’ and the Subclass members’ privacy

16   while using Defendant’s internet-based video surveillance products.
17
           67.    Defendants owed Plaintiffs and the Subclass a duty to provide
18
19   reasonable and proper safeguards so that the products and services provided by

20   Defendants could not be easily compromised.
21
           68.    It was foreseeable that Plaintiffs and the Subclass would be harmed
22
23   by Defendant’s failure to provide adequate safeguards for its customers’ Ring

24   accounts and security cameras.
25
26
27
28

                                  CLASS ACTION COMPLAINT - 15
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 16 of 28 Page ID #:16



1
           69.    Defendant breached their duty by failing to provide such reasonable
2
3    safeguards as are expected and typical in the industry in order to protect its

4    customers’ accounts from unauthorized access.
5
           70.    Failure to provide such safeguards resulted in hackers gaining
6
7    unauthorized access to Plaintiffs’ and the Subclass members’ security cameras

8    placed in and around their private homes in order to terrorize, threaten, harass,
9
     and/or endanger them.
10
11         71.    Plaintiffs and the Subclass were harmed by Defendant’s failure to

12   exercise reasonable care.
13
           72.    But for Defendant’s failure to adequately safeguard its Ring accounts
14
15   and cameras, hackers would not have gained access to Plaintiffs’ and the Subclass

16   members’ accounts and cameras, and Plaintiffs and the Subclass would not have
17
     suffered the injuries inflicted upon them.
18
19         73.    Indeed, Plaintiffs’ and Subclass members’ harm was a proximate

20   result of Defendant’s breach of its duty of care.
21
                  COUNT II – BREACH OF IMPLIED WARRANTY
22
23                          On behalf of the Nationwide Class

24         74.    Plaintiffs repeat and reallege each and every allegation contained
25
     above as if fully set forth herein.
26
27
28

                                  CLASS ACTION COMPLAINT - 16
         Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 17 of 28 Page ID #:17



1
            75.   Defendant is a merchant with respect to the Ring devices and their
2
3    related services.

4           76.   Plaintiffs and the Class purchased Ring camera devices.
5
            77.   An implied warranty that the goods were merchantable arose by
6
7    operation of law as part of the sale.

8           78.   Ring’s products were unfit for their ordinary use and not
9
     merchantable because they are unsecure and can easily be hacked by third parties.
10
11          79.   At the time of purchase, Plaintiffs and the Class did not know that

12   the products were not merchantable and unsafe for the ordinary use.
13
            80.   Indeed, Ring markets its products as providing safety, security, and
14
15   “peace of mind” to its customers.

16          81.   Ring tells its customers that their privacy is protected by Ring.
17
            82.   Ring informs its customers that: “guiding every action we take, is
18
19   respect for the privacy and security of our neighbors (what we call our customers).

20   This includes giving our neighbors effective, easy-to-use and affordable products
21
     and services to help protect their homes. It also means taking extremely seriously
22
23   the privacy, security and control of their devices and personal information.”8

24          83.   Ring further promised safety and security its customers:
25
26
27
     8
            https://shop.ring.com/pages/privacy (last accessed January 31, 2020).
28

                                 CLASS ACTION COMPLAINT - 17
         Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 18 of 28 Page ID #:18



1
            “We put your security first. That includes your privacy too.”
2           “Ring will continue to innovate on behalf of our neighbors to help make
3           their neighborhoods safer. We will do so with our neighbors, their
            privacy, and the security of their information at the top of our priority
4           list.”
5           “We have taken measures to help secure Ring devices from
            unauthorized access”9
6
7           84.   Plaintiff Mr. Politi notified Ring of the defects in the products after

8    discovery of the same, but Ring did nothing to remedy the defects – merely telling
9
     Plaintiff to change his account password.
10
11          85.   Indeed, Ring’s response to the wide-spread unauthorized access of

12   its product has been to blame it customers, despite the security failures emanating
13
     from Ring’s products and practices.
14
15          86.   As a result of Defendant’s breach of the implied warranty of

16   merchantability, Plaintiffs and the Class have suffered damages representing the
17
     difference between the value of the goods as delivered and the value they would
18
19   have had if they had been as warranted.

20
21
22
23
24
25
26
27
     9
            https://shop.ring.com/pages/privacy (last accessed January 31, 2020).
28

                                 CLASS ACTION COMPLAINT - 18
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 19 of 28 Page ID #:19



1
              COUNT III – VIOLATION OF CALIFORNIA’S UNFAIR
2
3                                  COMPETITION LAW

4                           On behalf of the Nationwide Class
5
           87.    Plaintiffs repeat and reallege each and every allegation contained
6
7    above as if fully set forth herein.

8          88.    Defendant knew or should have known that their data security
9
     practices were inadequate to safeguard Plaintiffs’ and the Class members’
10
11   personal information and that the risk of unauthorized access was highly likely.

12         89.    Despite this knowledge, Ring falsely represented that its products
13
     were secure and would provide “peace of mind” to Plaintiffs and the Class.
14
15         90.    Ring is both organized under the laws of California and

16   headquartered in California.
17
           91.    Ring has violated California Business and Professions Code § 17200,
18
19   et. seq., by engaging in unlawful, unfair, or fraudulent business acts and practices

20   and unfair, deceptive, untrue, or misleading advertising that constitutes acts of
21
     “unfair competition” as defined in Cal. Bus. Prof. Code. § 17200 with respect to
22
23   the goods and services it provided to Plaintiffs and the Class, including but not

24   limited to the following:
25
26
27
28

                                  CLASS ACTION COMPLAINT - 19
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 20 of 28 Page ID #:20



1
                   a. by representing and advertising that it would maintain adequate data
2
3                     privacy and security practices and procedures to safeguard from

4                     unauthorized access;
5
                   b. by omitting, suppressing, and concealing the material fact of the
6
7                     inadequacy of the privacy and security protections for Plaintiffs and

8                     the Class; and
9
                   c. by failing to disclose to Plaintiffs and the Class that Ring’s data
10
11                    security systems failed to meet legal and industry standards for the

12                    protection from unauthorized access.
13
             92.      The conduct and practices described above emanated from
14
15   California where decisions related to Ring’s advertising and data security were

16   made.
17
             93.      The conduct and practices described above were immoral, unethical,
18
19   oppressive, unscrupulous, unconscionable, and/or substantially injurious to

20   Plaintiffs and the Class members.
21
             94.      Defendant’s actions in engaging in the above-named unfair practices
22
23   and deceptive acts were negligent, knowing and willful, and/or wanton and

24   reckless with respect to the rights of Plaintiffs and the members of the Class.
25
26
27
28

                                       CLASS ACTION COMPLAINT - 20
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 21 of 28 Page ID #:21



1
           95.    Plaintiffs seek relief, individually and on behalf of the class, under
2
3    Cal. Bus. Prof. Code § 17200, et. seq., for restitution and injunctive relief, along

4    with attorneys’ fees and costs.
5
           96.    Had Ring disclosed to Plaintiffs and Class members that its systems
6
7    were not secure and thus vulnerable to attack, Plaintiffs and the Class members

8    would not have purchased Ring’s security products.
9
           97.    As    a    direct    and    proximate   result   of   Ring’s   material
10
11   misrepresentations and omissions, Plaintiffs and Class members have suffered

12   injury-in-fact, monetary and non-monetary damages, as described herein.
13
           98.    Plaintiffs’ and the Class members’ injuries include the loss
14
15   associated with purchase of Ring products that are unsafe for their ordinary use,

16   and the loss of time and productivity through efforts to ameliorate, mitigate, and
17
     deal with the future consequences of Ring’s security failures.
18
19     COUNT IV – CALIFORNIA CONSUMERS LEGAL REMEDIES ACT

20                                           (“CLRA”)
21
                            On behalf of the Nationwide Class
22
23         99.    Plaintiffs repeat and reallege each and every allegation contained

24   above as if fully set forth herein.
25
           100. Plaintiffs bring this claim individually and on behalf of the Class.
26
27
28

                                  CLASS ACTION COMPLAINT - 21
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 22 of 28 Page ID #:22



1
           101. Plaintiffs are “consumers,” Defendant is a “person,” and the Ring
2
3    products constitute a “good” and/or “service” within the meaning of the CLRA.

4    Cal. Civ. Code § 1761(a) – (d).
5
           102. Defendants’ sale and advertisement of the Ring devices and services
6
7    constitute “transactions” within the meaning of the CLRA. Cal. Civ. Code §

8    1761(e).
9
           103. The CLRA declares as unlawful the following unfair methods of
10
11   competition and unfair or deceptive acts or practices when undertaken by any

12   person in a transaction intended to result, or which results in the sale of goods to
13
     any consumer:
14
15              (5) Representing that goods … have . . . approval, characteristics, . . .
16              uses [and] benefits . . . which [they do] not have . . . .
17              (7) Representing that goods or services are of a particular standard,
18              quality, or grade, or that goods are of a particular style or model, if they
19              are another.
20              (9) Advertising goods . . . with intent not to sell them as advertised.
21              Cal. Civ. Code § 1770(a)(5), (7) and (9).
22
23         104. Ring represents its products as providing safety, security, and “peace

24   of mind” to its customers.
25
           105. Ring tells its customers that their privacy is protected by Ring.
26
27
28

                                   CLASS ACTION COMPLAINT - 22
          Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 23 of 28 Page ID #:23



1
             106. Ring informs its customers that: “guiding every action we take, is
2
3    respect for the privacy and security of our neighbors (what we call our customers).

4    This includes giving our neighbors effective, easy-to-use and affordable products
5
     and services to help protect their homes. It also means taking extremely seriously
6
7    the privacy, security and control of their devices and personal information.”10

8            107. Ring further promised safety and security its customers:
9
             “We put your security first. That includes your privacy too.”
10           “Ring will continue to innovate on behalf of our neighbors to help make
11           their neighborhoods safer. We will do so with our neighbors, their
             privacy, and the security of their information at the top of our priority
12           list.”
13           “We have taken measures to help secure Ring devices from
             unauthorized access”11
14
15           108. Defendant knew or should have known that such representations

16   would mislead consumers so to alter a consumer’s decision to purchase Ring
17
     products.
18
19           109. Defendants’ violations of the CLRA proximately caused injury in

20   fact to Plaintiff and the Class.
21
             110. Plaintiff and the Class members purchased Defendants’ Ring video
22
23   security products on the belief that they would receive a substantially safer

24
25
26
     10
27           https://shop.ring.com/pages/privacy (last accessed January 31, 2020).
     11
             https://shop.ring.com/pages/privacy (last accessed January 31, 2020).
28

                                  CLASS ACTION COMPLAINT - 23
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 24 of 28 Page ID #:24



1
     product than they did. Indeed, no consumer would purchase the Ring products
2
3    unless he or she believed that their privacy inside their homes would remain

4    protected.
5
           111. The safety and security of Ring’s products was a material factor in
6
7    Plaintiffs’ and the Class members’ decision to purchase and use the Ring video

8    security products. Since Plaintiff and the class members would not have
9
     purchased the products had they known that the products were unsafe and that
10
11   hackers may gain access into their private lives through the product account,

12   Plaintiff and each Class member was injured by the mere fact of their purchase.
13
           112. Pursuant to Cal. Civ. Code § 1782(d), Plaintiffs, individually and on
14
15   behalf of the other members of the Class, seek a Court order enjoining the above-

16   described wrongful acts and practices of Defendants and for restitution and
17
     disgorgement.
18
19                        COUNT V – UNJUST ENRICHMENT

20                          On behalf of the Nationwide Class
21
           113. Plaintiffs repeat and reallege each and every allegation contained
22
23   above as if fully set forth herein.

24         114. Ring has benefitted from the Plaintiffs’ and Class members’
25
     purchase of the unsafe Ring products.
26
27
28

                                  CLASS ACTION COMPLAINT - 24
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 25 of 28 Page ID #:25



1
           115. Ring has retained these benefits and its profits while Plaintiffs and
2
3    the Class did not receive a product of the quality, use, and value that any

4    reasonable consumer would expect, nor the product as advertised by Ring.
5
           116. Ring should disgorge the profits received through its deceptive
6
7    withholding of benefits that Plaintiffs and Class should have received with the

8    products, and without which render the products useless.
9
                          COUNT VI – BREACH OF PRIVACY
10
11                   On behalf of the Unauthorized Access Subclass

12         117. Plaintiffs repeat and reallege each and every allegation contained
13
     above as if fully set forth herein.
14
15         118. Plaintiffs bring this claim individually and on behalf of the

16   Unauthorized Access Subclass for violation of privacy – intrusion upon
17
     seclusion.
18
19         119. Plaintiffs and the Subclass members had a reasonable expectation

20   of privacy in the recording and viewing of their private lives.
21
           120. Defendant knew that Plaintiffs and the Subclass used Defendant’s
22
23   products as security cameras in and around their homes and knew the sensitivity

24   and privacy rights that coincide with such use. Indeed, Defendant marketed its
25
     products with the expectation of providing security.
26
27
28

                                  CLASS ACTION COMPLAINT - 25
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 26 of 28 Page ID #:26



1
           121. Defendant owed Plaintiffs and the Subclass a duty to exercise
2
3    reasonable care to protect Plaintiffs’ and the Subclass members’ privacy while

4    using Defendant’s internet-based video surveillance products.
5
           122. Defendant owed Plaintiffs and the Subclass a duty to provide
6
7    reasonable and proper safeguards so that the products and services provided by

8    Defendant could not be easily compromised.
9
           123. Defendant intentionally and knowingly failed to implement and
10
11   provide adequate security safeguards to prevent unauthorized access into its

12   customers’ private lives.
13
           124. In doing so, Defendant knew the consequences – unauthorized
14
15   access into its customer’s lives – was likely to, and did, occur.

16         125. It was foreseeable that Plaintiffs and the Subclass would be harmed
17
     by Defendant’s failure to provide adequate safeguards for its customers’ Ring
18
19   accounts and security cameras.

20         126. Defendant breached its duty by failing to provide such reasonable
21
     safeguards as are expected and typical in the industry in order to protect its
22
23   customers’ accounts from unauthorized access.

24         127. Failure to provide such safeguards resulted in hackers gaining
25
     unauthorized access to Plaintiffs’ and the Subclass members’ security cameras
26
27
28

                                 CLASS ACTION COMPLAINT - 26
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 27 of 28 Page ID #:27



1
     placed in and around their private homes in order to terrorize, threaten, harass,
2
3    and/or endanger them.

4          128. Ring’s intrusion into Plaintiffs’ and Subclass members’ private lives
5
     and homes was offensive to a reasonable person.
6
7          129. Plaintiffs and the Subclass were harmed by Defendant’s failure to

8    exercise reasonable care, suffering mental anguish and/or suffering as a result of
9
     the intrusion.
10
11         130. Ring’s conduct was the proximate cause of the intrusion into

12   Plaintiffs’ and the Subclass members’ private lives.
13
     VIII. PRAYER FOR RELIEF
14
15         WHEREFORE, Plaintiffs respectfully request for themselves and all others

16   similarly situated, the following relief:
17
           a.     For an order certifying this action as a class action, defining the Class
18
19   and Subclass as requested herein, appointing the undersigned as Class counsel,

20   and finding Plaintiffs to be proper representatives of the Class and Subclass.
21
           b.     For a permanent injunction and any other equitable relief as
22
23   necessary to protect the interest of the Class, including:

24                i.     An order declaring Defendant’s conduct alleged herein
25
                         unlawful and prohibiting Defendant from engaging in the
26
27                       wrongful and unlawful acts; and

28

                                 CLASS ACTION COMPLAINT - 27
        Case 2:20-cv-01034 Document 1 Filed 01/31/20 Page 28 of 28 Page ID #:28



1
                  ii.    Requiring Defendant to develop and adopt appropriate
2
3                        security protocols to protect its consumers’ accounts, personal

4                        information, and privacy.
5
           c.     An award of all recoverable damages, as well as attorneys’ fees and
6
7    costs recoverable under the claims pleaded herein, as well as any such other relief

8    as is just and proper.
9
     IX.   DEMAND FOR JURY TRIAL
10
11         Plaintiffs demand a trial by jury on all issues so triable.

12   Date: January 31, 2020                     Respectfully submitted,
13
                                                CARLSON LYNCH LLP
14
15                                              /s/ Todd. D. Carpenter
                                                Todd D. Carpenter
16                                              tcarpenter@carlsonlynch.com
17                                              1350 Columbia Street, Suite 603
                                                San Diego, CA 92101
18                                              Telephone: 619-762-1910
19                                              Facsimile: 412-231-0246

20                                              To be admitted pro hac vice:
21                                              Gary F. Lynch
                                                Edward Ciolko
22                                              Kelly K. Iverson
23                                              CARLSON LYNCH LLP
                                                1133 Penn Avenue, Floor 5
24                                              Pittsburgh, PA 15222
25                                              Telephone: 412-322-9243
                                                Facsimile: 412-231-0246
26
27                                              Attorney for Plaintiffs and the Proposed
                                                Classes
28

                                CLASS ACTION COMPLAINT - 28
